Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robert C. Hartnett,
(O.I. File No. H-15-4-2858-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-287
Decision No. CR4628

Date: June 8, 2016

DECISION

Petitioner, Robert C. Hartnett, was a licensed practical nurse (LPN) in the State of New
York. He pled guilty to willful violation of state health laws, a misdemeanor. Based on
this conviction, the Inspector General (IG) has excluded him for five years from
participating in Medicare, Medicaid, and all federal health care programs, as authorized
by section 1128(a)(2) of the Social Security Act (Act). Petitioner appeals the exclusion.
For the reasons discussed below, I find that the IG properly excluded Petitioner Hartnett
and that the statute mandates a minimum five-year exclusion.

Background

In a letter dated November 30, 2015, the IG notified Petitioner that he was excluded from
participating in Medicare, Medicaid, and all federal health care programs for a period of
five years because he had been convicted of a criminal offense related to the neglect or
abuse of patients in connection with the delivery of a health care item or service. The
letter explained that section 1128(a)(2) of the Act authorizes the exclusion. IG Ex. 1.
Petitioner timely requested review.
Each party submitted a written argument (IG Br.; P. Br.) and the IG submitted a reply (IG
Reply). The IG submitted five proposed exhibits (IG Exs. 1-5). Petitioner submitted
seven proposed exhibits (P. Exs. 1-7). In the absence of any objections, I admit into
evidence IG Exs. 1-5 and P. Exs. 1-7.

The parties agree that an in-person hearing is not necessary. IG Br. at 8-9; P. Br. at 11.
Discussion

Petitioner must be excluded from program participation for
a minimum of five years because he was convicted of a
criminal offense related to the neglect or abuse of a patient
in connection with the delivery of a health care item or
service. Act § 1128(a)(2 ).!

Under section 1128(a)(2) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted, under federal or state law, of “a criminal
offense related to the neglect or abuse of a patient, in connection with the delivery of a
health care item or service... .” 42 C.F.R. § 1001.101(b). The “delivery of a health care
item or service” includes providing any item or service to an individual to meet his or her
physical, mental, or emotional needs or well-being, whether or not reimbursed by
Medicare, Medicaid, or any federal health care program. Id.

Petitioner Hartnett was an LPN working at a residential health care facility in Utica, New
York. IG Ex. 3 at 1. On January 27, 2015, he was charged with two misdemeanor counts:
endangering the welfare of an incompetent or physically disabled person (N.Y. PENAL
LAW § 260.24); and willful violation of health laws (N.Y. PENAL LAW § 12-b(2)).
Specifically, the criminal information charged that he “failed to call the doctor or the RN
Supervisor after receiving laboratory results containing a panic-high potassium laboratory
result” for one of the facility residents. That resident suffered from hepatic
encephalopathy, hepatitis C, hypothyroidism, hyperlipidemia, depression, mental
retardation with psychiatric disorder, anxiety, thrombocytopenia, hyper-ammonemia with
diabetes mellitus, and schizophrenia. IG Ex. 3.

On July 10, 2015, Petitioner Hartnett pled guilty in state court to willfully violating health
laws and the court sentenced him to a one-year conditional discharge. The court
dismissed the remaining count (endangering the welfare of an incompetent or physically
disable person). IG Exs. 4,5.

' I make this one finding of fact/conclusion of law.
Petitioner concedes that he was convicted of a criminal offense but denies that his
conviction was related to the neglect or abuse of patients and that any alleged patient
neglect or abuse occurred in connection with the delivery of a healthcare item or service.
P. Br. at 2. He simply denies the facts underlying his conviction, claiming that they were
never proven.

But criminal convictions don’t occur in a vacuum, and the facts underlying Petitioner’s
conviction are spelled out in the information. That he pled guilty to just one of the two
counts is irrelevant because both counts stemmed from the same underlying facts, which,
as Petitioner concedes (P. Br. at 10), relate to patient abuse and neglect. Petitioner thus
conceded that he did not notify a doctor or RN supervisor when he received lab results
showing a facility resident’s “panic-high” potassium levels. He thereby acted “recklessly
. .. in a manner likely to be injurious to the physical, mental or moral welfare” of a
seriously disabled person. IG Ex. 3 at 1. Such a failure to act constitutes neglect.

Moreover, the regulations explicitly preclude a collateral attack on an underlying
conviction.

When the exclusion is based on the existence of a criminal
conviction . .. where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction . .
. is not reviewable and the individual or entity may not
collaterally attack it either on substantive or procedural
grounds in this appeal.

42 C.F.R. § 1001.2007(d); Donna Rogers, DAB No. 2381 at 4-5 (2011); Joann Fletcher
Cash, DAB No. 1725 (2000); Chander Kachoria, R.Ph., DAB No. 1380 at 8 (1993)
(“There is no reason to ‘unnecessarily encumber the exclusion process’ with efforts to
reexamine the fairness of state convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Petitioner’s conviction thus falls squarely within the ambit of section 1128(a)(2). While
charged with delivering health care services to a vulnerable patient, Petitioner neglected
to report a potentially life-threatening lab result. He is therefore subject to exclusion. An
exclusion brought under section 1128(a)(2) must be for a minimum period of five years.
Act § 1128(c)(3)(B); 42 C.F.R. §§ 102(a), 1001.2007(a)(2).
Conclusion

For these reasons, I conclude that the IG properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain the five-year
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

